                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MONICA NICULCEA,                           :   CIVIL ACTION NO. 1:17-CV-2096
                                           :
                    Plaintiff              :   (Chief Judge Conner)
                                           :
             v.                            :
                                           :
STONE RIDGE TOWNE CENTER,                  :
                                           :
                    Defendant              :

                                       ORDER

      AND NOW, this 24th day of March, 2020, upon consideration of the

report (Doc. 48) of Magistrate Judge Karoline Mehalchick, recommending that the

court deny defendant Stone Ridge Towne Center’s motion (Doc. 41) to dismiss as to

pro se plaintiff Monica Niculcea’s claim under the Americans with Disabilities Act

(“ADA”); grant the motion as to Niculcea’s claims under the Age Discrimination in

Employment Act (“ADEA”), Title VII of the Civil Rights Act (“Title VII”), and the

Genetic Information Nondiscrimination Act (“GINA”); and grant Niculcea leave to

amend as to her ADEA, Title VII, and GINA claims, and the court noting that Stone

Ridge Towne Center lodged an objection (Doc. 49) to the report, see FED. R. CIV. P.

72(b)(2), and that Niculcea filed a response (Doc. 52) thereto,1 and following de novo

review of the contested portions of the report, E.E.O.C. v. City of Long Branch, 866


      1
         Stone Ridge Towne Center asks the court to reject Niculcea’s response
to its objection, arguing that the response was filed more than 14 days after the
objection was docketed. (See Doc. 53). Mindful of Niculcea’s pro se status, and
noting that Niculcea apparently believed her responsive obligation was satisfied
when she filed a second amended complaint, we will exercise our discretion to
accept and consider her response to Stone Ridge Towne Center’s objection.
F.3d 93, 99 (3d Cir. 2017) (quoting 28 U.S.C. § 636(b)(1)), and affording “reasoned

consideration” to the uncontested portions, id. (quoting Henderson v. Carlson, 812

F.2d 874, 878 (3d Cir. 1987)), the court finding Judge Mehalchick’s analysis to be

well-reasoned and fully supported by the record and the applicable decisional law,

and agreeing with Judge Mehalchick that curable amendment is conceivable as to

the claims for which dismissal is recommended, such that granting Niculcea one

final opportunity to amend is appropriate, see Grayson v. Mayview State Hosp., 293

F.3d 103, 108 (3d Cir. 2002), and the court thus finding Stone Ridge Towne Center’s

objection (Doc. 49) to be without merit for the reasons set forth in the report and

herein,2 it is hereby ORDERED that:

      1.     The report (Doc. 48) of Magistrate Judge Mehalchick is ADOPTED.

      2.     Stone Ridge Towne Center’s motion (Doc. 41) to dismiss is GRANTED
             to the extent that Niculcea’s claims under the ADEA, Title VII, and the
             GINA are DISMISSED without prejudice. The motion (Doc. 41) is
             DENIED as to Niculcea’s claim under the ADA.

      3.     Niculcea is GRANTED leave to amend her pleading, and the second
             amended complaint (Doc. 50) is ACCEPTED as filed. No further leave
             to amend shall be granted.

      4.     Stone Ridge Towne Center shall respond to Niculcea’s second
             amended complaint in accordance with the Federal Rules of Civil
             Procedure.


      2
        In response to the recommendation that leave to amend be granted,
Niculcea filed a second amended complaint (Doc. 50) before the court had an
opportunity to adopt or reject the report’s recommendations. Stone Ridge Towne
Center then filed supplemental objections contending that Niculcea’s amended
pleading confirms that leave to amend would be futile. We find that the best and
most procedurally appropriate course is to adopt Judge Mehalchick’s report, grant
leave to amend one final time, and allow Stone Ridge Towne Center to test the
sufficiency of the second amended complaint via Rule 12 motion practice.


                                           2
5.   Niculcea’s motion (Doc. 43) to “squash and dismiss” Stone Ridge
     Towne Center’s brief in support of its motion to dismiss is DENIED.

6.   This matter is REMANDED to Judge Mehalchick for further pretrial
     management.



                              /S/ CHRISTOPHER C. CONNER
                              Christopher C. Conner, Chief Judge
                              United States District Court
                              Middle District of Pennsylvania




                                 3
